Crew III, J.
Appeal from a judgment of the County Court of *935St. Lawrence County (Richards, J.), rendered April 25, 2006, convicting defendant upon his plea of guilty of the crime of attempted criminal sexual act in the second degree.
Defendant pleaded guilty to the crime of attempted criminal sexual act in the second degree stemming from an incident of oral sexual contact with a mentally disabled 80-year-old man. Defendant waived his right to appeal and was sentenced as a second felony offender to, among other things, a term of imprisonment of l1!2 to 3 years. Challenging his waiver of appeal and the voluntariness of his plea, defendant appeals and we affirm.
We begin by noting that defendant failed to move to withdraw his plea or vacate the judgment of conviction (see People v Lewis, 39 AD3d 1025, 1025-1026 [2007]; People v Threatt, 16 AD3d 706, 707 [2005]), thus rendering defendant’s challenge to the voluntariness of his plea unpreserved for our review. In any event, we are satisfied that defendant’s plea was knowingly, intelligently and voluntarily made. A review of the plea colloquy reveals that County Court’s factual recitation and defendant’s affirmative and unequivocal responses provided a sufficient factual basis for the acceptance of defendant’s plea of guilty by County Court (see People v Threatt, 16 AD3d at 707; People v Mahar, 12 AD3d 715, 716 [2004]). Furthermore, the fact that County Court did not inform defendant at the time of his plea that he would be subject to the Sex Offender Registration Act (see Correction Law art 6-C) does not undermine the voluntariness of his plea (see People v Coss, 19 AD3d 943, 943 [2005], lv denied 5 NY3d 805 [2005]; People v Clark, 261 AD2d 97, 100 [2000], lv denied 95 NY2d 833 [2000]).
Cardona, P.J., Mercure, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.